DETAILED ACTION
Applicant’s response of 11/30/2020 has been entered and considered. Upon entering applicant’s arguments and the examiner’s amendment below, claims 1-2, 4, 6-8, 12, 18-21 have been amended, claims 5 and 10 have been canceled and claims 22-23 have been newly added. 
As a result of applicant’s arguments in view of the examiner’s amendment, the previous rejection has been withdrawn and the case is in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin J. Cosenza on 2/17/2021.
1.	(Currently Amended) An inductive power transfer (IPT) primary or secondary circuit for transferring energy to or from a magnetic flux coupler, the circuit comprising:
a converter having a first side associated with a primary source and second side associated with a compensation network;
the compensation network being configured to supply or receive energy to or from the magnetic flux coupler; and
a supplementary source provided between the second side and the magnetic flux  coupler,
wherein the converter is operable to transfer energy between the primary source or another IPT primary or secondary circuit and the supplementary source,
wherein the converter controls power transfer between the primary source and the supplementary source, and
wherein at least one of:
the converter transfers direct current to or from the supplementary source and simultaneously supplies alternating current to the compensation network for inductive power transfer; or
the converter transfers direct current to or from the supplementary source and simultaneously rectifies alternating current from the compensation network.

2. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 1, wherein the converter is also operable to  energize the compensation network, or rectify current induced in the compensation network to facilitate transfer of energy to or from the other IPT secondary or primary circuit.

3. 	(Previously Presented) The IPT primary or secondary circuit as claimed in claim 1, wherein the primary source and/or the supplementary source can receive and supply energy.

4. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 1, wherein the converter comprises a plurality of switches and the converter uses the switches of the converter to control the  power transfer between the primary source and the supplementary source by controlling switches of the converter.

5. 	(Canceled)

6. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 4, wherein the switches of the converter are controlled by a controller to transfer energy to or from the supplementary source by transferring direct current to or from the supplementary source.

7. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 1, wherein the converter transfers  direct current to or from the supplementary source and simultaneously  supplies alternating   current to the compensation network for inductive power transfer.

claim 1, wherein the converter transfers  direct current to or from the supplementary source and simultaneously  rectifies alternating current  from the compensation network .

9. 	(Previously Presented) The IPT primary or secondary circuit as claimed in claim 1, wherein the supplementary source is connected in series with the compensation network.

10.	(Canceled)

11. 	(Previously Presented) An IPT system comprising a primary IPT circuit and a secondary IPT circuit according to claim 1.

12. 	(Currently Amended) A method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
switching an alternating current to transfer power inductively; 
switching a direct current to or from a supplementary source provided between a converter and a magnetic flux coupler associated with the primary or secondary circuit,
wherein the converter controls power transfer between a primary source and the supplementary source, and
the method further comprises transferring, with the converter, direct current to or from the supplementary source and simultaneously rectifying alternating current from a compensation network.

13. 	(Previously Presented) The method as claimed in claim 12 wherein the switching is performed using the converter.

14.	(Canceled)

15. 	(Previously Presented) The IPT primary or secondary circuit as claimed in claim 1 wherein the supplementary source is connected to the compensation network.



17. 	(Previously Presented) The IPT primary or secondary source as claimed in claim 1 wherein the supplementary source is connected to the magnetic flux coupler.

18. 	(Currently Amended) The IPT primary or secondary circuit as claimed in  claim 4, wherein the switches of the converter are controlled by a controller to transfer energy  to or from the supplementary source by transferring direct current to or from the supplementary source.

19. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 6, wherein the switches are controlled to transfer direct current to or from the supplementary source and simultaneously supply alternating  current to the compensation network for inductive power transfer.

20. 	(Currently Amended) The IPT primary or secondary circuit as claimed in claim 6, wherein the switches are controlled to transfer direct current to or from the supplementary source and simultaneously rectify alternating current  from the compensation network .

21. 	(Currently Amended) The IPT primary or secondary circuit as claimed in  claim 4, wherein the switches are controlled to transfer direct current to or from the supplementary source and simultaneously rectify alternating current  from the compensation network .

22.	(New)	A method of controlling energy flow in a primary or secondary circuit of an IPT system, the method comprising:
switching an alternating current to transfer power inductively; and 
switching a direct current to or from a supplementary source provided between a converter and a magnetic flux coupler associated with the primary or secondary circuit,
wherein the converter controls power transfer between a primary source and the supplementary source, and


23. 	(New) The method as claimed in claim 22 wherein the switching is performed using the converter.
Allowable Subject Matter
Claims 1-4, 6-9, 11-13, 15-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Mi (2015/0015197) and Applicant Admitted Prior Art (AAPA) Fig.1.
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the converter controls power transfer between the primary source and the supplementary source, and wherein at least one of: the converter transfers direct current to or from the supplementary source and simultaneously supplies alternating current to the compensation network for inductive power transfer; or the converter transfers direct current to or from the supplementary source and simultaneously rectifies alternating current from the compensation network.” The aforementioned limitations in combination with the rest of the limitations in claim 1 renders the claim non-obvious over the prior art of record. 
With respect to independent claim 12, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the converter controls power transfer between a primary source and the supplementary source, and the method further comprises transferring, with the converter, direct current to or from the supplementary source and simultaneously rectifying alternating current from a compensation network.” The 
With respect to independent claim 22, the prior art of record, taken alone or in combination, does not teach the limitations “wherein the converter controls power transfer between a primary source and the supplementary source, and the method further comprises transferring, with the converter, direct current to or from the supplementary source and simultaneously supplying alternating current to a compensation network for inductive power transfer.” The aforementioned limitations in combination with the rest of the limitations in claim 22 renders the claim non-obvious over the prior art of record. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836